DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 9/29/2021.
Claims 1-20 are pending.
Claims 6, 13, and 18 are rejected under 35 U.S.C. 112(b).
Claims 1-4, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barreto et al. (US Patent Pub 2019/0095455) of record.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455), in view of Zhang et al. (US Patent Pub 2016/0308966) of record.
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) of record, in view of Ijeomah et al (US Patent Pub 2006/0136501) of record.
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Bodlaender (US Patent Pub 2006/0168000) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 9/29/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 13, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 13, and 18 have been amended to recite “maintains an access control list for the directory in a current state.”  However, the meaning of a “current state” can be relative with respect to the restoration process.  It can be the state at which restoration was initiated, the state after each synchronization action is executed, and even the state when restoration is complete.  Clarification is required.  For the prior art rejections below, the limitation will simply be interpreted as best understood by the Examiner.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record.
In regards to claim 1, Barreto discloses a non-transitory computer readable medium including instructions stored thereon, the instructions, when executed by a computing system (Barreto at para. 0008) being effective to cause the computing system to:
a.	receive a request to restore a directory to a prior state (Barreto at paras. 0040-41)1; 
b.	read a list of synchronization events from a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)2;
c.	determine a predicted state of the directory after it has been restored to the prior state based on the list of synchronization events (Barreto at para. 0043)3; 
d.	plan synchronization actions based on the predicted state to restore the directory to the prior state (Barreto at para. 0043)4; and
e.	execute the synchronization actions to restore the directory to the prior state.  Barreto at para. 0044.5
In regards to claim 2, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to:  after the synchronization actions to restore the directory to the prior state, synchronize the restored directory on a content management system with a client device.  Barreto at para. 0048.6
In regards to claim 3, Barreto discloses the non-transitory computer readable medium of claim 2, wherein the directory is a shared directory that is synchronized among the client device associated with a first user account of the content management system, a second client device associated with a second user account of the content management system, and the content management system.  Barreto at para. 0023.7
In regards to claim 4, Barreto discloses the non-transitory computer readable medium of claim 3, wherein the shared directory existed prior to the first user account gaining access to the shared directory.  Barreto at para. 0023.8
In regards to claim 8, Barreto discloses the non-transitory computer readable medium of claim 3, wherein the instructions cause the computing system to:  send a notification that the directory is being restored to the prior state to at least the second account.  Barreto at para. 0048.9
In regards to claim 9, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions to execute the synchronization actions include instructions to:
a.	perform a subset of the synchronization actions (Barreto at para. 0047)10;
b.	after the performance of the subset of the synchronization actions plan additional synchronization actions to restore the directory to the prior state (Barreto at para. 0047)11; and
c.	recursively perform a subset of the additional synchronization actions, and plan additional synchronization actions until the directory has been restored to the prior state.  Barreto at para. 0047.12
In regards to claim 10, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to:  record the synchronization actions in the server file journal.  Barreto at para. 0034.
In regards to claim 11, Barreto discloses a method comprising:
a.	receiving a request to restore a directory to a prior state (Barreto at paras. 0040-41)13;
b.	reading a list of synchronization events form a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)14;
c.	determining a predicted state of the directory after it has been restored to the prior state bsed on the list of synchronization events (Barreto at para. 0043)15;
d.	planning synchronization actions based on the predicted state to restore the directory to the prior state (Barreto at para. 0043)16; and
e.	executing the synchronization actions to restore the directory to the prior state.  Barreto at para. 0044.17
Claims 12, 15, 16 are essentially the same as claims 3, 9, and 10, respectively, in the form of a method.  Therefore, it is rejected for the same reasons.
In regards to claim 17, Barreto discloses a system comprising:
a.	at least one non-transitory computer readable medium including instructions stored thereon (Barreto at para. 0019);
b.	at least one processor (Barreto at para. 0039) configured to execute the instructions which cause the at least one processor to:
i.	receive a request to restore a directory to a prior state (Barreto at paras. 0040-41)18;
	ii.	read a list of synchronization events from a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)19;
iii.	determine a predicted state of the directory after it has been restored to the prior state based on the list of synchronization events (Barreto at para. 0043)20;
iv.	plan synchronization actions based on the predicted state to restore the directory to the prior state (Barreto at para. 0043)21;  and
	v.	execute the synchronization actions to restore the directory to the prior state.  Barreto at para. 0044.22
Claim 20 is essentially the same as claim 9 in the form of a system and use of the word “identify” instead of “plan”.  However, these words are interpreted to mean the same thing in light of the specification.  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Zhang et al. (US Patent Pub 2016/0308966) (Zhang) of record.
In regards to claim 5, Barreto discloses the non-transitory computer readable medium of claim 4, and processing the changes in reverse chronological order (Barreto at para. 0044) but does not expressly disclose wherein the instructions cause the computing system to display the list of synchronization events for the shared directory in reverse chronological order, ending at a first synchronization event after the first user account gained access permission to the shared directory. 
Zhang discloses displaying an activity log (i.e., list of synchronization events for the shared directory) that are viewable for the particular user (e.g., Jane Doe).  Zhang at Fig. 20B.  Zhang also discloses a user can only view activity entries for which the user is authorized to view (i.e., ending … after a first user account gained access permission to the shared directory).  Zhang at para. 0313.
Barreto and Zhang are analogous art because they are both directed to the same field of endeavor of shared directories and restoring files/directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding the feature of wherein the instructions cause the computing system to display the list of synchronization events for the shared directory in reverse chronological order, ending at a first synchronization event after the first user account gained access permission to the shared directory, as disclosed by Zhang.
The motivation for doing so would have been to provide the user with an easy way of viewing what events would be reversed.  Barreto discloses retrieving the activity in reverse order and Zhang discloses displaying the activity.  Therefore, the combination would result in displaying the activity in reverse order.

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Ijeomah et al (US Patent Pub 2006/0136501) (Ijeomah) of record.
In regards to claim 6, Barreto discloses the non-transitory computer readable medium of claim 1, but does not expressly disclose wherein the restoration of the directory to the prior state maintains an access control list for the directory in a current state, wherein the access control list has been modified subsequent to the prior state.
Ijeomah discloses a system and method for changing or restoring parameters of a file or directory without any change to the permission settings (i.e.,maintains an access control list for the directory in a current state).  Ijeomah at para. 0013.  Therefore, any changes to the ACLs after the restore state are maintained in a current state if the user chooses not to track changes for permission commands.  Ijeomah at para. 0030.
Barreto and Ijeomah are analogous art because they are both directed to the same field of endeavor of restoring files/directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding the features of wherein the restoration of the directory to the prior state maintains an access control list for the directory in a current state, wherein the access control list has been modified subsequent to the prior state, as disclosed by Ijeomah.
The motivation for doing so would have been because it would give users more control over their individual file system.  Ijeomah at para. 0048.

Claims 13 and 18 are essentially the same as claim 6 in the form of a method and a system, respectively.  Therefore, they are rejected for the same reasons.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto) of record, in view of Bodlaender (US Patent Pub 2006/0168000) of record.
In regards to claim 7, Barreto discloses the non-transitory computer readable medium of claim 3, but does not expressly disclose wherein subsequent to the prior state the first user account gained access to a shared subdirectory that is subordinate to the shared directory, wherein the instructions cause the computing system to:  during the restoration of the directory to the prior state, unmount the shared subdirectory to the shared subdirectory does not appear in the directory, but the first user account still has access to the shared subdirectory.
Bodlaender discloses a system and method of sharing files between users on a network.  Bodlaender at abstract.  A user can create a new folder (i.e., sub-directory) and share this folder with other users.  However, once the folder reverts (i.e., during restoration of the directory to the prior state), the shared folder (i.e., subdirectory) is unshared (i.e., unmounted) and is no longer accessible to other users (i.e., does not appear in the directory.  The user who created the folder (i.e., the first user) still has access to the folder.  Bodlaender at para. 0078.
Barreto and Bodlaender are analogous art because they are both directed to the same field of endeavor of shared directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding the features of wherein subsequent to the prior state the first user account gained access to a shared subdirectory that is subordinate to the shared directory, wherein the instructions cause the computing system to:  during the restoration of the directory to the prior state, unmount the shared subdirectory to the shared subdirectory does not appear in the directory, but the first user account still has access to the shared subdirectory, as disclosed by Bodlaender.
The motivation for doing so would have been because a user may not want to share a directory forever.  Bodlaender at para. 0078.

Claims 14 and 19 are essentially the same as claim 7 in the form of a method and system, respectively.  Therefore, they are rejected for the same reasons.

Response to Amendment
Drawings
Applicant’s amendment to the drawings to address non-compliant drawings is acknowledged.  The replacement drawings for figures 5 through 10, and 12A, and B are accepted.  Consequently, objection to the drawings is withdrawn.

Rejection of Claims 8, 9, 15, and 20 under 35 U.S.C 112(b)
Applicant’s amendment to claims 8, 9, 15, and 20 is acknowledged.  The rejection to claims 8, 9, 15, and 20 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-4, 8-12, 15-17, and 20 under 35 U.S.C. 102(a)(2)
Applicant’s arguments in regards to the rejections to claims 1-4, 8-12, 15-17, and 20 under 35 U.S.C. 102(a)(2), have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Barreto fails to disclose (1) “determining a predicted state of the directory after it has been restored to the prior state based on the list of synchronization events” and (2) “planning synchronization actions based on the predicted state to restore the directory to the prior state.”  Remarks at 9.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, descriptions from the specification are not read into the claims.  MPEP 2111.  
In regards to limitation (1), Applicant argues Barreto does not determine a predicted state of the directory.  Remarks at 9.  A review of the specification results in only para. 0104 that mentions a “predicted state”.  The paragraph states “…rollback service 136 must first determine a predicted state to which the directory will be returned, and must calculate a rollback plan to transition the directory from its current state to its restored state.” (emphasis added).  Based on this paragraph, a “predicted state” is equivalent to the desired “restore state” (or “prior state” as claimed).  Based on this interpretation, Examiner asserts Barreto discloses limitation (1).  As noted by Applicant, Barreto utilizes the point in time provided through the user making a restoration request to determine what changes (i.e., synchronization actions) must be reversed or rolled back to restore the file system to the specified point in time (i.e., to restore the directory to the prior state).  Barreto at para. 0043.  Applicant seems to allege Barreto does not disclose determining the state of the directory before it is restoration process begins.  However, Barreto determines the directory at the provided point in time as the “predicted state”.  This is further evident because, much like as discussed at para. 0104 of the specification, Barreto uses this “predicted state” to provide the user with a progress indicator of the restoration process.  Barreto at para. 0048.  For at least these reasons, Examiner asserts Barreto discloses limitation (1).
In regards to limitation (2), for much of the same reasons discussed above, Examiner asserts Barreto discloses limitation (2).
Applicant does not present additional arguments in regards to the remaining limitations of claim 1.  Therefore, they remain rejected for at least the same reasons explained above.  For at least these reasons, Examiner asserts Barreto discloses claim 1.  
In regards to the remaining claims, Applicant refers to the same arguments.  Therefore, they remain rejected for at least the same reasons as discussed above.
The Examiner respectfully disagrees.  Consequently, the rejection to claims 1-4, 8-12, 15-17, and 20 under 35 U.S.C. 102(a)(2) is maintained.

Rejection of claim 5 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 5 under 35 U.S.C. 103 refer to the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claim 5 under 35 U.S.C. 103 is maintained for at least the same reasons.

Rejection of claims 6, 13, and 18 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 6, 13, and 18 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  In regards to claim 6 (and similarly claims 13 and 18), Applicant alleges Ijeomah fails to disclose the limitation recited in claim 6.  Remarks at 11-12. The Examiner respectfully disagrees.  
While Applicant correctly notes Ijeomah discloses a feature to cache values, such as permission changes in a cachelog, which is used to rollback a file or directory to a prior state, the requirement that permissions are rolled back (i.e., altered) is not required.  Ijeomah discloses as part of the cache option (which can be turned on or off by the user) the ability to only cache changes with regards to certain commands.  The example provides several different commands including “chmod,” which is used to change access control for a file or directory.  However, it is not required as part of the cachelog feature disclosed by Ijeomah and is an option that can be activated by the user.  Ijeomah at paras. 0030-33.  In cases where a user does not turn on the caching feature for the chmod command, the access control lists can be changed by the user (i.e., modified subsequent to the prior state) but will not be modified upon request to restore the file or directory to a prior state because there are no cached entries for the chmod command.  For at least these reasons, Examiner asserts Barreto in view of Ijeomah discloses the limitations of claim 6 and similarly, claims 13 and 18.
Consequently, the rejection to claims 6, 13, and 18 under 35 U.S.C. 103 is maintained.

Rejection of claims 7, 14, and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 7, 14, and 19 under 35 U.S.C. 103 refer to the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claims 7, 14, and 19 under 35 U.S.C. 103 is maintained for at least the same reasons.


Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Carmichael (US Patent Pub 2012/0254111) discloses a system and method for global indexing in an enterprise wide object store file system with the ability to rollback data based on date and time.
Sudhakar (US Patent Pub 2009/0271620) discloses a system and method for secure data management in a distributed environment with shared storage and restoration features for files and directories.
Long et al. (US Patent 8,849,764) discloses a system and method for intelligent data storage with the ability to recover and restore files and directories using tracked modifications.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         
	


    
        
            
        
            
    

    
        1 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        2 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        3 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        4 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        5 The changes are reversed to return the director to the specified point in time (i.e., prior state).
        6 After restoring, the hosting service (i.e., content management system) can synchronize with the user device.
        7 The hosting system (i.e., content management system) a directory or files can be shared with other users (i.e., directory is a shared directory synchronized among a client device and a second client device), as well as the host itself since the second client (i.e., the owner) initially uploaded the file/directory.
        8 In a situation where there are two users and the first user account gains access after the shared directory existed, then the second user account is the owner.  Barreto discloses allowing a user to upload files/folders to the file hosting service (i.e., content management system) and sharing it with specific users, like the first user account.
        9 User is provided a status message (i.e., send a notification) that the restore of the directory is in progress or completed (i.e., directory is being returned to prior state).  Here, the user is “at least the second account.”.
        10 The restore actions (i.e., sync actions) can be executed in one or more queues or performed in parallel.  Some may not be executed for some reason.  Therefore, only a subset is performed.
        11 If it cannot be performed, actions may be moved to a new queue (i.e., plan additional sync actions to return the directory to the prior state).
        12 Actions that cannot be completed will be tried and then bypassed until it can be attempted later until restore is processed (i.e., recursively perform a subset … until the directory has been returned to the prior state).
        13 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        14 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        15 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        16 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        17 The changes are reversed to return the director to the specified point in time (i.e., prior state).
        18 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        19 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        20 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        21 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        22 The changes are reversed to return the director to the specified point in time (i.e., prior state).